Title: From Thomas Jefferson to David Howell, 14 November 1793
From: Jefferson, Thomas
To: Howell, David



Dear Sir
Germantown Nov. 14. 1793.

I have duly received your two favors of Octob. 3. and 4. with that signed by Messrs. Brown and others. I have communicated the contents to the President, and added my own testimony, derived from former acquaintance, to the recommendations of those gentlemen. No appointment is as yet made, and the President is absent on a short tour. In this as in every other pursuit, I sincerely wish you success, and shall be greeted with the tidings of it in the retirement into which I mean to withdraw at the close of the present year. It will be the second time my bark will have put into port with a design not to venture out again; and I trust it will be the last. My farm, my family and my books call me to them irresistably. I do not know whether you are a farmer, but I know you love your family and your books, and will therefore bear witness to the strength of their attractions. Accept assurances of my constant esteem & respect.

Th: Jefferson

